Response to Request for Continued Examination
 	The examiner notes that the request for continued examination (RCE) under 37 CFR 1.114 filed on 27 April 2021 is improper because continued examination under 37 CFR 1.114 does not apply in a national stage application under 35 U.S.C. 371 unless the requirements of 35 U.S.C. 371(c) have been complied with, including the requirement for the inventor's oath or declaration (35 U.S.C. 371(c)(4)). See 37 CFR 1.114(e)(3). Applicant may wish to consider filing a continuing application under 37 CFR 1.53(b), or an RCE accompanied by a submission as required under 37 CFR 1.114 and complying with the requirements under 35 U.S.C. 371.
Note from 3 of the PTOL-303:
Regarding the independent claims, applicant amended the claims to include “a first light which emits only near-infrared light and a second light, different from the first light which emits only red light” and “wirelessly controlling the implantable device to deliver the near-infrared light independently of delivery of the red light”, which changes the scope of the claim.  This would require further search and consideration.
Note from 12 of the PTOL-303:
Regarding the independent claims, applicant amended the claims to include “a first light which emits only near-infrared light and a second light, different from the first light which emits only red light” and “wirelessly controlling the implantable device to deliver the near-infrared light independently of delivery of the red light”, which changes the scope of the claim.  This would require further search and consideration.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792